PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/022,658
Filing Date: 28 Jun 2018
Appellant(s): Heneveld, Benjamin



__________________
Aaron Bumgarner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/19/2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
	With regards to appellant’s argument that Col. 8, ll. 57-65 of Chiu refers to the thickness of coating 23, and not to the thickness of the cooling enhancement material 24, shown as small bumps in figures 1 and 2, Examiner disagrees.  Col. 8, ll. 57-63 of Chiu states “The thickness of the braze alloy film 24 overlying the substrate is generally chosen to ensure adequate roughness and ensure an increase in surface area, provided by the particulate phase, while also ensuring adequate adhesion of the particles to the substrate. The thickness may be on the order of about 20 microns to 100 microns”.  Both figures 1 and 2 show elements 24 as bumps atop coating 23.
	With regards to appellant’s argument paraphrasing Chiu to show evidence that elements 24 have a greater height than disclosed by Chiu at Col. 8, ll. 57-63, Examiner disagrees.  In Col. 4, ll. 61-64, Col. 5, ll. 14-15, and Col. 8, ll. 52-56 of Chiu, Chiu does not refer to element 24 as having a greater height than the claimed height, and is silent to element 24.  The only quotation in Chiu that refers to the height of element 24 is at Col. 8, ll. 57-63, which discloses a range of heights that anticipates the heights claimed.
	With regards to appellant’s argument that the height of 20 to 100 micrometers disclosed by Chiu refers to element 23 of Chiu and not element 24, and that Chiu only discloses a minimum height of about 25 microns, which does not anticipate the claimed range of less than 25 microns, Examiner disagrees.  Col. 8, ll. 57-63 of Chiu clearly refer to a height of 20 to 100 micrometers referring to element 24, as has been provided in the quote above, and element 24 is clearly shown as bumps upon coating 23 in both figures 1 and 2 of Chiu.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741

                                                                                                                                                                                                        /KATRINA M STRANSKY/Primary Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.